Circuit Court for Baltimore County
Case No. 03-C-15-013038 AG               IN THE COURT OF APPEALS
Argued: September 8, 2016
                                             OF MARYLAND

                                           Misc. Docket AG No. 54
                                           September Term, 2015



                                     ATTORNEY GRIEVANCE COMMISSION

                                              OF MARYLAND

                                                      v.

                                       SHAKAIRA SIMONE MOLLOCK


                                             Barbera, C.J.
                                             Greene
                                             Adkins
                                             McDonald
                                             Watts
                                             Hotten
                                             Getty,


                                                             JJ.

                                           PER CURIAM ORDER



                                           Filed: September 9, 2016
ATTORNEY GRIEVANCE               *    In the
COMMISSION OF MARYLAND
                                 *    Court of Appeals

          v.                     *    of Maryland

                                 *    Misc. Docket AG No. 54

SHAKAIRA SIMONE MOLLOCK          *    September Term, 2015



                          PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 9th day September 2016,

     ORDERED, by the Court of Appeals of Maryland, that the

Respondent, Shakaira Simone Mollock be, and she is hereby, disbarred,

effective immediately, from the further practice of law in the State

of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Shakaira Simone Mollock from the register of attorneys, and pursuant

to Maryland Rule 19-761, shall certify that fact to the Trustees

of the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts, pursuant

to Maryland Rule 19-709, for which sum judgment is entered in favor

of the Attorney Grievance Commission of Maryland against Shakaira

Simone Mollock.



                                      /s/ Mary Ellen Barbera
                                      Chief Judge